DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. (USPUB 2014/0320067) in view of Wohtmann et al. (USPUB 2014/0232326).


As to Claim 1, Ling discloses a charger integrated circuit (IC) for charging a battery device including a first battery and a second battery connected to each other in series, the charger IC comprising: a first charger to be connected to a connection node between the first battery and the second battery, the first charger to provide a first charge current to the connection node (Figure 7, Elements 100_1, 10_1, 10_2); a second charger to be connected between the input voltage terminal and a high voltage terminal of the battery device, the second charger to directly charge the battery device by providing a second charge current to the high voltage terminal (Element 100_3, 10_1); and a balancing circuit electrically connected to the battery device, the balancing circuit to balance voltages of the first and second batteries (Paragraph 29)  .  Ling does not expressly disclose using an input voltage received from an input voltage terminal in a first charge mode; using the input voltage received from the input voltage terminal in a second charge mode, or wherein the first battery includes a first battery pack and the second battery includes a second battery pack.  Wohtmann discloses using an input voltage received from an input voltage terminal (Paragraph 6), wherein the first battery includes a first battery pack and the second battery includes a second battery pack (Figure 2).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Wohtmann, and take the input voltage and use it to provide the charging in the device of Ling in order to determine the proper charging output.
As to Claim 2, Ling and Wohtmann disclose the charger IC as claimed in claim 1, wherein at least one of the first and second battery pack includes a multi-cell battery including a plurality of battery cells (Ling Figure 7, Wohltamm Figure 2). 
As to Claim 3, Ling and Wohtmann disclose the charger IC as claimed in claim 1, wherein at least one of the first and second battery packs includes a single-cell battery having only one cell (Ling Figure 7, Wohtmann Paragraph 41).
As to Claim 5, Ling and Wohtmann disclose the charger IC as claimed in claim 1, wherein the first charger includes a switching charger (Wohtmann Paragraphs 95 and 104). 
As to Claim 9, Ling and Wohtmann disclose the charger IC as claimed in claim 1, wherein the first charger includes a linear charger (Ling Figure 1, Element 100_3). 
As to Claim 13, Ling and Wohtmann disclose the charger IC as claimed in claim 1, wherein the battery device further includes a third battery connected to the first and second batteries in series, and the high voltage terminal of the battery device is connected to the third battery (Ling Figure 7). 
As to Claim 14, Ling and Wohtmann disclose the charger IC as claimed in claim 1, further comprising a control logic to control at least one of the balancing circuit, the input voltage, and the first and second chargers (Wohtmann Figure 2, Element 24). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ling and Wohtmann as applied to claim 1 above, and further in view of Kuhlmann et al. (USPUB 2016/0190830).

As to Claim 11, Ling and Wohtmann disclose the charger IC as claimed in claim 1, but do not expressly disclose further comprising at least one sense resistor connected in series to at least one of the first and second batteries.  Kuhlmann discloses at least one sense resistor connected in series to at least one of the first and second batteries (Paragraphs 101-102, and Element 430).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teachings of Kuhlmann’s sensing resistor and add it to the device of Ling and Wohtmann, in order to allow for sensing of the voltage in order to control the charging circuit.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al. in view of Kuhlmann et al..

As to Claim 16, Ling discloses an electronic device, comprising: a charger integrated circuit (IC) to charge a battery device including a first battery and a second battery which are connected to each other in series (Figure 7); wherein the charger IC includes: a first charger to be connected to a connection node between the first battery and the second battery, the first charger to provide a first charge current to the connection node in a first charge mode (Figure 7, Elements 100_1, 10_1, and 10_2); and a balancing circuit to be electrically connected to the battery device, the balancing circuit to balance voltages of the first and second batteries (Paragraph 29). Ling does not expressly disclose at least one sense resistor arranged outside of the charger IC, the at least one sense resistor being connected in series to at least one of the first and second batteries, a battery gauge to sense a battery current of at least one of the first and second batteries by being connected to the at least one sense resistor.  Kuhlmann discloses at least one sense resistor arranged outside of the charger IC, the at least one sense resistor being connected in series to at least one of the first and second batteries (Paragraphs 101-102, and Element 430), a battery gauge to sense a battery current of at least one of the first and second batteries by being connected to the at least one sense resistor (Paragraph 129-130).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teachings of Kuhlmann’s sensing resistor and add it to the device of Ling, in order to allow for sensing of the voltage in order to control the charging circuit.
As to Claim 17, Ling and Kuhlmann disclose the electronic device as claimed in claim 16, wherein the charger IC further includes a second charger to be connected between the input voltage terminal and a high voltage terminal of the battery device, the second charger to directly charge the battery device by providing a second charge current to the high voltage terminal by using an input voltage received from the input voltage terminal in a second charge mode (Ling Figure 7, Element 100_3 and 10_1). 
As to Claim 18, Ling and Kulhmann disclose the electronic device as claimed in claim 16, wherein the at least one sense resistor is on a printed circuit board outside the charger IC (Kulhamm Paragraphs 101-102, and Element 430) 
As to Claim 19, Ling and Kulhmann disclose the electronic device as claimed in claim 16, wherein the at least one sense resistor is inside the battery device (Ling Figure 7).
As to Claim 20, Ling discloses an electronic device, comprising: a battery device including a first battery and a second battery which are connected to each other in series (Figure 7), a connection node between the first battery and the second battery, and a high voltage terminal connected to the first battery; and a charger integrated circuit (IC) to charge the battery device, wherein the charger IC includes: a first charger to be connected to the connection node, the first charger to provide a first charge current to the connection node in a first charge mode (Figure 7, Elements 100_1, 10_1, and  10_2); and a second charger to be connected to the high voltage terminal, the second charger to directly charge the battery device by providing a second charge current to the high voltage terminal in a second charge mode (Figure 7, Elements 100_3, 10_1).   Ling does not expressly disclose at least one sense resistor connected in series to at least one of the first and second batteries, a battery gauge to sense a battery current of at least one of the first and second batteries by being connected to the at least one sense resistor.  Kuhlmann discloses at least one sense resistor connected in series to at least one of the first and second batteries (Paragraphs 101-102, and Element 430), a battery gauge to sense a battery current of at least one of the first and second batteries by being connected to the at least one sense resistor (Paragraph 129-130).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teachings of Kuhlmann’s sensing resistor and add it to the device of Ling, in order to allow for sensing of the voltage in order to control the charging circuit.
Allowable Subject Matter
Claims 4, 6-8, 10, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT GRANT/Primary Examiner, Art Unit 2859